                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 VITALY PILKIN,

                Plaintiff,

        v.
                                                           Civil Action No. 17-2501 (RDM)
 SONY INTERACTIVE ENTERTAINMENT,
 LLC, et al.,

                Defendants.


                                  MEMORANDUM OPINION

       Plaintiff Vitaly Pilkin is a citizen of the Russian Federation who, appearing pro se, brings

this suit seeking $340 million in damages on a theory of unjust enrichment. On November 13,

2017, Pilkin filed a 152-page complaint asserting claims against Sony Interactive Entertainment

LLC, Sony Corporation, Hogan Lovells LLP, the United States Department of Justice, and

Attorney General Jefferson Sessions. See Dkt. 1 at 1, 3 (Compl.). The Court dismissed the

claims against the Department of Justice and Attorney General Sessions, who was sued in his

official capacity, on grounds of sovereign immunity. Dkt. 8. The following day, noting that it

was “difficult to discern” Pilkin’s “theory (or theories) of relief” based on the lengthy complaint,

the Court ordered Pilkin to show cause why the complaint should not be dismissed for failure to

comply with Federal Rule of Civil Procedure Rule 8 or, in the alternative, to file an amended

complaint that satisfied the requirements of Rule 8. Dkt. 9. Pilkin filed an amended complaint

on May 1, 2018, see Dkt. 12 (Amended Compl.), and Defendants Sony Interactive Entertainment

and Hogan Lovells LLP moved to dismiss, see Dkt. 25; Dkt. 26. Shortly thereafter, Pilkin filed a

motion for leave to file a second amended complaint. Dkt. 31.
       As with his original complaint, Pilkin’s first amended complaint “is not the picture of

clarity.” Dkt. 8 at 1. Pilkin alleges that he and Vladimir Vitalievich Miroshnichenko, now

deceased, co-owned a Russian patent and that the invention covered by that patent is used in the

PlayStation Vita game console manufactured and sold by the Sony Defendants. See Dkt. 12 at 1,

3 (Amended Compl. ¶¶ 1, 7–9). Having failed in defending the validity of his patent before the

Russian administrative agency responsible for patents, id. at 4–5 (Amended Compl. ¶¶ 14, 18),

as well as at least three Russian judicial bodies, id. at 6–7 (Amended Compl. ¶¶ 26–31), Pilkin

turned to this Court. Pilkin’s principal argument seems to be that Defendants conspired to

undermine his patent in a number of administrative and legal proceedings in Russia and were

unjustly enriched by the Sony Defendants’ infringement of the patent.

       Defendant Sony Interactive Entertainment (“SIE”), headquartered in California, moves to

dismiss for lack of personal jurisdiction under the D.C. long-arm statute and the U.S.

Constitution. See Dkt. 25-1 at 14–16. According to Pilkin, SIE is subject to personal jurisdiction

in this district because it “does business . . . as well as has agents and other representatives in the

District of Columbia.” Dkt. 12 at 2 (Amended Compl. ¶ 2). As explained below, the Court

concludes that it lacks personal jurisdiction over SIE and, accordingly, grants SIE’s motion to

dismiss.1

                                      I. LEGAL STANDARD

       The plaintiff bears the burden of establishing a basis for exercising personal jurisdiction

over each defendant in an action. See Mwani v. bin Laden, 417 F.3d 1, 7 (D.C. Cir. 2005);



1
  Although SIE also challenges the Court’s subject-matter jurisdiction, see Dkt. 25-1 at 11–14,
and “subject-matter jurisdiction necessarily precedes a ruling on the merits,” the Court may reach
SIE’s personal jurisdiction defense without first addressing subject-matter jurisdiction. Ruhrgas
AG v. Marathon Oil Co., 526 U.S. 574, 584 (1999).

                                                   2
Crane v. N.Y. Zoological Soc’y, 894 F.2d 454, 456 (D.C. Cir. 1990). “When deciding personal

jurisdiction without an evidentiary hearing[,] . . . the ‘court must resolve factual disputes in favor

of the plaintiff.’” Livnat v. Palestinian Auth., 851 F.3d 45, 57 (D.C. Cir. 2017) (citation

omitted). But, the Court “need not accept inferences drawn by plaintiffs if such inferences are

unsupported by the facts,” id. (citation omitted), and a plaintiff’s “[m]ere conclusions or ‘bare

allegation[s]’ do not constitute the prima facie case for jurisdiction that this standard requires,”

Fawzi v. Al Jazeera Media Network, 273 F. Supp. 3d 182, 186 (D.D.C. 2017) (alteration in

original) (citation omitted).

                                          II. ANALYSIS

       Courts may exercise either general or specific personal jurisdiction. General jurisdiction

“permits a court to assert jurisdiction over a defendant based on a forum connection unrelated to

the underlying suit,” whereas specific jurisdiction requires an “affiliation between the forum and

the underlying controversy.” Livnat, 851 F.3d at 56 (citation omitted). “To establish personal

jurisdiction over a non-resident, a court must engage in a two-part inquiry: A court must first

examine whether jurisdiction is applicable under the state’s long-arm statute and then determine

whether a finding of jurisdiction satisfies the constitutional requirements of due process.” GTE

New Media Servs. Inc. v. BellSouth Corp., 199 F.3d 1343, 1347 (D.C. Cir. 2000) (citing United

States v. Ferrara, 54 F.3d 825, 828 (D.C. Cir. 1995)). Those principles apply to corporate

defendants:

       A court may assert general jurisdiction over foreign . . . corporations to hear any
       and all claims against them when their affiliations with the State are so
       “continuous and systematic” as to render them essentially at home in the forum
       State. . . . Specific jurisdiction, on the other hand, depends on an “affiliatio[n]
       between the forum and the underlying controversy”. . . . In contrast to general,
       all-purpose jurisdiction, specific jurisdiction is confined to adjudication of
       “issues deriving from, or connected with, the very controversy that establishes
       jurisdiction.”

                                                  3
Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011) (internal citations

omitted); see also Daimler AG v. Bauman, 571 U.S. 117, 127 (2014). Because Pilkin fails, at the

first step, to allege “pertinent jurisdictional facts” sufficient to make a prima facie showing of

personal jurisdiction under the District’s long-arm statute, First Chicago Int’l v. United Exch.

Co., 836 F.2d 1375, 1378 (D.C. Cir. 1988), this Court need not reach the constitutional question.

See Arora v. Buckhead Family Dentistry, Inc., 263 F. Supp. 3d 121, 126 (D.D.C. 2017).

       Pilkin contends that this Court has personal jurisdiction over SIE for two reasons: First,

he alleges that SEI “does business . . . as well as has agents and other representatives in the

District of Columbia.” Dkt. 12 at 2 (Amended Compl. ¶ 2). Second, he contends that

“Defendants, including SIE LLC, committed federal offenses and concealed them from the

Department of Justice,” and that, as a result, a “substantial part of the events or omissions giving

rise to the claim occurred in the District of Columbia.” Dkt. 33 at 15. These allegations, even if

accepted as true, are insufficient to support either general or specific jurisdiction.

A.     General Jurisdiction

       SEI is considered a “foreign” corporation because there is no evidence—and Pilkin does

not allege—that it is “domiciled in [or] organized under the laws” of the District of Columbia,

nor does SEI maintain “its principal place of business” here. D.C. Code § 13–422. To the

contrary, as Plaintiff concedes, SIE is “headquartered” in San Mateo, California. Dkt. 12 at 2

(Amended Compl. ¶ 2); see also Dkt. 33 at 15 (characterizing SIE as an “out-of-state

Defendant”). As a result, the Court must look to D.C. Code § 13–334(a), which authorizes

general jurisdiction over a foreign corporation only if it is “doing business in the District” and

the exercise of general jurisdiction comports with constitutional due process. See FC Inv. Grp.

LC v. IFX Mkts., Ltd., 529 F.3d 1087, 1092 (D.C. Cir. 2008). Under this demanding standard,

the Court may exercise general jurisdiction over SIE only if the company’s affiliations with the
                                                   4
District of Columbia are so “‘continuous and systematic’ as to render [it] essentially at home”

here. Goodyear Dunlop Tires, 564 U.S. at 919. Pilkin’s jurisdictional allegations do not come

close to satisfying this test. As a result, the Court cannot exercise general jurisdiction over SIE.

B.     Specific Jurisdiction

       Pilkin also fails to allege facts sufficient to establish specific jurisdiction under D.C. law.2

D.C. law, as relevant here, permits a court to exercise specific jurisdiction over a defendant that

(1) “transact[s] any business in the District of Columbia,” D.C. Code § 13–423(a)(1); (2)

“caus[es] tortious injury in the District of Columbia by an act or omission in the District of

Columbia,” id. § 13–423(a)(3); or (3) “caus[es] tortious injury in the District of Columbia by an

act or omission outside the District of Columbia if [the defendant] regularly does or solicits

business, engages in any other persistent course of conduct, or derives substantial revenue from

goods used or consumed, or services rendered, in the District of Columbia,” id. § 13–423(a)(4).

       To establish that a defendant “transact[s] any business in the District of Columbia” for

the purposes of § 13–423(a)(1), a plaintiff must demonstrate that (1) the defendant transacted

business in the District; (2) the claim arose from the business transacted in the District; (3) the

defendant had minimum contacts with the District; and (4) the Court’s exercise

of personal jurisdiction would not offend “traditional notions of fair play and substantial


2
   Plaintiff’s references to the federal “long-arm statute” and 28 U.S.C. §1391(b)(2), Dkt. 33 at
15, are misplaced. The general federal long-arm provision applies only where the defendant “is
not subject to jurisdiction in any state’s courts.” Fed. R. Civ. P. 4(k)(2)(A); see also Mwani v.
bin Laden, 417 F.3d at 11. Here, Pilkin provides no evidence (or allegation) that SIE would not
be subject to jurisdiction in California, where, as he concedes, it is headquartered. And to the
extent that Pilkin seeks to establish personal jurisdiction “under 28 U.S.C. §1391(b)(2),” Dkt. 33
at 15, he conflates two distinct requirements: (1) that a court have personal jurisdiction over a
defendant and (2) that the action be brought in the proper venue. See, e.g., 4 Charles Alan
Wright & Arthur R. Miller, Federal Practice and Procedure, § 1063 (4th ed.) (“The concept[] . . .
of . . . venue should be distinguished from the principle that the court must have jurisdiction over
the defendant’s person.”).

                                                  5
justice.” Nat’l Resident Matching Program v. Elec. Residency LLC, 720 F. Supp. 2d 92, 98

(D.D.C. 2010) (citation omitted). Pilkin’s bare allegation that SIE “does business . . . as well as

has agents and other representatives in the District of Columbia,” Dkt. 12 at 2 (Amended Compl.

¶ 2), falls short of meeting this burden. Neither Pilkin’s first amended complaint nor his

opposition brief contains any allegation even suggesting that his unjust enrichment claim arose

from any business SIE has transacted in the District. To the contrary, Pilkin alleges that his

injury arises from the outcome of Russian judicial proceedings concerning a Russian patent.

Although Pilkin does allege that SIE “committed federal offenses and concealed them from the

Department of Justice,” Dkt. 33 at 15, he does not identify any specific tortious conduct that

allegedly occurred in the District of Columbia. Moreover, nothing contained in Pilkin’s

proposed second amended complaint would cure this defect.

       Nor does Pilkin allege facts sufficient to establish specific jurisdiction under either § 13–

423(a)(3) or § 13–423(a)(4), both of which permit the exercise of personal jurisdiction only if the

defendant’s actions cause an injury in the District. See Forras v. Rauf, 812 F.3d 1102, 1107

(D.C. Cir. 2016) (Section 13–423(a)(3) “confers jurisdiction only over a defendant who

commits an act in the District which causes an injury in the District”) (emphasis and citation

omitted)); id. at 1107–08 (Section 13–423(a)(4) “requires . . . an injury inside the District”).

Because Pilkin fails to allege that he has incurred any injury within the District of Columbia, he

cannot establish personal jurisdiction over SIE pursuant to either § 13–423(a)(3) or § 13–

423(a)(4).




                                                  6
                                         CONCLUSION

       The complaint is devoid of allegations that would permit the Court to conclude that SIE

is subject to either general or specific jurisdiction in this district. Accordingly, Defendant SEI’s

motion to dismiss for lack of personal jurisdiction, Dkt. 25, will be granted.

       A separate order will issue.


                                                      /s/ Randolph D. Moss
                                                      RANDOLPH D. MOSS
                                                      United States District Judge



Date: January 16, 2019




                                                  7
